         Case 3:20-cv-00821-BAJ-SDJ            Document 1       12/07/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

JERION LINDSEY                               §         CIVIL ACTION NO.:
                                             §
VERSUS                                       §         JUDGE:
                                             §
WAL-MART LOUISIANA,L.L.C.                    §         MAGISTRATE:
                                             §
                                     NOTICE OF REMOVAL

   TO:    The Honorable Judges
          of the United States District Court
          for the Middle District of Louisiana

          Defendant, Wal-Mart Louisiana, LLC ("Waimart"), files this Notice of Removal

   pursuant to 28 U.S.C. §§ 1332 and 1441, and hereby removes this matter from the 19^"^
   Judicial District Court for the Parish of East Baton Rouge, State of Louisiana, to the docket

   of this Honorable Court on the grounds set forth below:

          1.      On July 29, 2020, Jerion Lindsey filed this lawsuit against Wal-Mart

   Louisiana, LLC in the 19"^ Judicial District Court for the Parish of East Baton Rouge, State

   of Louisiana, bearing case number 698-212 and entitled "Jerion Lindsey v. Wal-Mart

   Louisiana, L.L.C."(See Plaintiffs Petition for Damages, attached hereto and marked for

   identification as Exhibit "A").

          2.      Waimart was served through its agent for service of process, CT

   Corporation, with a copy of the Citation and Petition on August 11, 2020. (See CT

   Corporation Service of Process Transmittal Notice attached hereto and marked for

   identification as Exhibit "B.")

          3.      The suit seeks damages from Waimart for damages allegedly sustained by

   the plaintiff as a result of an incident that occurred at the Waimart Supercenter located on


                                                 -1-
      Case 3:20-cv-00821-BAJ-SDJ              Document 1        12/07/20 Page 2 of 6




Sullivan Road in Baton Rouge, Louisiana, on August 19, 2019.

        4.      Plaintiff alleges in Paragraph 10 of the Petition that as a result of the

aforementioned incident, she sustained the following damages:

                1.   Past, present and future physical pain and suffering;

                2.   Past, present and future mental anguish;

                3.   Physical disability and/or impairment;


                4.   Past, present and future lost wages and/or loss of income;


                5.   Loss of future earning capacity; and


                6.   Loss of enjoyment of life.


Plaintiff does not detail the nature of her alleged injuries and Plaintiff s petition further fails

to provide a general allegation that the claim exceeds or is less than the amount necessary


to provide lack of jurisdiction in federal court due to insufficiency of damages. La. C.C.P.


art. 893.


        5.      On November 6, 2020, plaintiff served upon Walmart through its attorney


of record Answers to Initial Interrogatories and Responses to Requests for Production of


Documents. In Answer to Interrogatory No. 7, plaintiff provides that she has treated with


several health care providers for injuries sustained in the accident, including the physicians


at LSU Health North Baton Rouge Urgent Care/OLOL, Zachary Chiropractic Clinic,


Louisiana Orthopaedic Clinic and Central Imaging Center.              Plaintiff attaches to her


Responses to Requests for Production of Documents a report from F. Allen Johnston,


orthopedic surgeon, dated July 6, 2020. In the report, Dr. Johnston provides that plaintiff


has undergone facet injections and is presently scheduled to undergo medial branch blocks


bilaterally at L2, L3, L4 and L5. Dr. Johnston further provides a surgical estimate for the




                                               -2-
      Case 3:20-cv-00821-BAJ-SDJ             Document 1       12/07/20 Page 3 of 6




procedures in the amount of $7,678.00. He goes on to state that if the medial branch blocks

are successful, then he will proceed with an RFA.


I.      REMOVAL IS PROPER BECAUSE THIS COURT HAS                                   SUBJECT
        MATTER JURISDICTION PURSUANT TO 28 U.S.C. $ 1332.

        6.     28 U.S.C. § 1332 provides federal district courts with concurrent original

jurisdiction in cases "where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between - (1) citizens of different States."


       A.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00.


        7.     The Fifth Circuit has explained that for purposes of establishing removal

jurisdiction, a defendant may demonstrate that the amount in controversy exceeds

$75,000.00, "in either of two ways: (1) by demonstrating that it is 'facially apparent' from


the petition that the claim likely exceeds $75,000.00 or (2) 'by setting forth the facts in


controversy-preferably in the removal petition, but sometimes by affidavit-that support a


finding of the requisite amount.'" Grant v. Chevron Phillips Chemical Co., 309 F.3d 864,


868 (5th Cir. 2002) (emphasis in original) (quoting Allen v. R & H Oil & Gas Co., 63 F.3d


1326, 1335 (5th Cir. 1995)).


       8.      Plaintiff has alleged injuries and damages that, if true, which defendant


vehemently denies, place an amount in controversy which exceeds the sum or value of


$75,000.00, exclusive of interest and costs. Plaintiffs Petition for Damages does not offer


a binding stipulation that plaintiff will not seek to enforce any judgment that may be


awarded in excess of $75,000.00, as would be required pursuant to Davis v. State Farm,


No. 06-560, slip op.


       9.      While Walmart admits no liability, nor any element of damages, Walmart

has met its burden of showing that the amount in controversy is in excess of SEVENTY-

                                             -3-
      Case 3:20-cv-00821-BAJ-SDJ             Document 1       12/07/20 Page 4 of 6




FIVE THOUSAND AND NO/lOO ($75,000.00) DOLLARS, exclusive of interest and costs.


        B.         COMPLETE DIVERSITY


        10.        Wal-Mart Louisiana, LLC is a Delaware limited liability company with its

principal place of business in Bentonville, Arkansas, and its sole member or owner being

Wal-Mart Stores East, LP, a Delaware limited partnership with its principal place of

business in Bentonville, Arkansas and which is composed of two partners, namely WSE

Management, L.L.C. (GP) and WSE Investment, L.L.C. (LP), both Delaware limited

liability companies with their principal place of business in Bentonville, Arkansas, and the


sole member of said two limited liability companies is Wal-Mart Stores East, Inc., an


Arkansas corporation with its principal place of business in Bentonville, Arkansas.        All


shares of stock in Wal-Mart Stores East, Inc. are owned by Wal-Mart Stores, Inc., a


Delaware corporation with its principal place of business in Bentonville, Arkansas, which


is a publicly held company.


        1 1.     Plaintiff is a resident and domiciled in the Parish of East Baton Rouge, State


of Louisiana.


        1 2.     Accordingly, there is complete diversity of citizenship between the plaintiff


and the only properly named defendants.


        13.      This is a civil action over which the United States District Court for the


Middle District of Louisiana has concurrent original jurisdiction under the provisions of 28


U.S.C. § 1332, et see/., as the amount in controversy, evidenced by the Petition for


Damages,       exceeds    SEVENTY-FIVE       THOUSAND         AND     NO/100     ($75,000.00)


DOLLARS, exclusive of interest and costs, and complete diversity exists between all


adverse parties.



                                              -4-
      Case 3:20-cv-00821-BAJ-SDJ             Document 1        12/07/20 Page 5 of 6




II.     WALMART HAS SATISFIED THE PROCEDURAL REQUIREMENTS
        FOR REMOVAL.


        14.      Walmart was served with plaintiffs discovery responses through its


attorney of record on November 6, 2020.


        15.      This Notice of Removal is being filed within thirty (30) days after first

receipt by Walmart of a copy of the initial pleadings setting forth the claim of relief upon


which the action is based, it is therefore timely under 28 U.S.C. § 1446(b).


        16.      Jurisdiction is founded in the existence of diversity jurisdiction under 28


U.S.C. § 1332, which grants federal courts concurrent original jurisdiction over claims


where   the    matter   in   controversy exceeds    the sum   or value   of SEVENTY-FIVE


THOUSAND AND NO/100 ($75,000.00) DOLLARS, exclusive of interest and costs, and


is between citizens of different States.


        17.      The 19th Judicial District Court for the Parish of East Baton Rouge, State of

Louisiana, is located within the Middle District of Louisiana pursuant to 28 U.S.C. § 98(a).


Therefore, venue is proper in accordance with 28 U.S.C. § 1441(a) because it is the "district


and division embracing the place where such action is pending."


        1 8.     No previous application has been made by Walmart in this case for the relief

requested herein.


        19.      Pursuant to 28 U.S.C. § 1446(a), a copy of the Petition is attached hereto as


Exhibit A.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being


served upon plaintiff in proper person , and a copy is being filed with the Clerk of Court


for the 19th Judicial District Court for the Parish of East Baton Rouge, State of Louisiana.

        21.      Petitioner, Wal-Mart Louisiana, LLC, desires and is entitled to trial by jury


of all issues herein.


                                              -5-
     Case 3:20-cv-00821-BAJ-SDJ             Document 1       12/07/20 Page 6 of 6




       WHEREFORE, defendant, Wal-Mart Louisiana, LLC, hereby removes this action


from the 19"' Judicial District Court for the Parish of East Baton Rouge, State of Louisiana,

to the docket of the United States District Court for the Middle District of Louisiana.

                                              Respectfully submitted,


                                               /s/ Roy C. Beard
                                              ROY C. BEARD, ESQ. (#17461)
                                              McCRANIE, SISTRUNK, ANZELMO,
                                              HARDY, McDANlEL & WELCH
                                              909 Poydras Street, Suite 1000
                                              New Orleans, LA 701 12
                                              Telephone: (504) 831-0946
                                              Facsimile: (800) 977-8810
                                              Attorneyfor Wal-Mart Louisiana, LLC



                             CERTIFICATE OF SERVICE


       I do hereby certify that I have on this 7th day of December, 2020, served a copy of

the foregoing pleading on counsel for all parties to this proceeding, by filing this pleading

electronically using the United States District Court for the Middle District of Louisiana


ECF system.


                                               /s/RovC. Beard
                                                              ROY C. BEARD




                                            -6-
